Citation Nr: 0923517	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed on a direct basis or as secondary to a service-
connected left knee disability.

2.  Entitlement to an increased rating for residuals of a 
left knee injury with a tear of the anterior horn of the 
lateral ligament, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 
1978, from January 1990 to June 1990, and from November 1990 
to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Houston, Texas 
that in pertinent part, denied secondary service connection 
for a back disability.  This case also comes to the Board on 
appeal from a December 2005 rating decision that denied an 
increase in a 20 percent rating for service-connected 
residuals of a left knee injury with tear of the anterior 
horn of the lateral ligament.  In a February 2008 rating 
decision, the RO granted a separate 10 percent rating for 
instability of the left knee, effective February 2, 2007.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in February 2009.

The Veteran's April 2008 claim for a total disability 
compensation rating based on individual unemployability (TDIU 
rating) is not in appellate status, and is referred to the RO 
for appropriate action.

The issue of service connection for a back disability, 
including as secondary to a service-connected left knee 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a left knee injury with a tear 
of the anterior horn of the lateral ligament include pain, 
effusion, tenderness, arthritis, and mild limitation of 
motion, but without functional loss comparable to limitation 
of motion of the leg to 60 degrees on flexion or to 5 degrees 
on extension.

2.  For the period beginning on February 2, 2007, the 
Veteran's left knee is manifested by arthritis with 
limitation of motion; extension is full; flexion is not 
limited to 60 degrees or less; and there is no more than 
slight lateral instability or recurrent subluxation of the 
left knee joint.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for residuals of a left knee injury with a tear of 
the anterior horn of the lateral ligament have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5260, 5261 (2008).

2.  The criteria for entitlement to a rating in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Shinseki v. Sanders, No. 07-1209, 2009 
WL 1045952 (U.S. April 21, 2009).

With respect to the claim for an increased rating for a left 
disability, the RO provided notice to the Veteran in a 
September 2005 letter, issued prior to the decisions on 
appeal, regarding what information and evidence is needed to 
substantiate his claim for an increased rating.  The letter 
also advised as to what information and evidence must be 
submitted by the Veteran, and the types of evidence that will 
be obtained by VA.  A March 2006 letter provided him with 
notice of the information and evidence needed to establish a 
disability rating and an effective date for his claimed 
disability.  In this case, in a May 2008 letter the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, including evidence from medical providers, and his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disability.  The 
letter also informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life. The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
claim was last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination report, and records from the Social 
Security Administration (SSA).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Historically, a May 1996 rating decision granted service 
connection for residuals of a left knee injury with tear of 
the anterior horn of the lateral meniscus, rated 20 percent 
disabling under Diagnostic Code 5258.  The Veteran filed a 
claim for an increased rating for his left knee disability in 
August 2005.  In a February 2008 rating decision, the RO 
granted a separate 10 percent rating for instability of the 
left knee, under Diagnostic Code 5257, effective February 2, 
2007.  The Veteran contends that his left knee disability is 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Initially, the Board notes that the Veteran is in receipt of 
a 20 percent rating under Diagnostic Code 5258, pertaining to 
dislocation of the semilunar cartilage.  As a 20 percent 
rating is the maximum rating available under this code, a 
higher rating is not warranted under this code.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  The Board will therefore 
consider other potentially applicable Diagnostic Codes.

The medical evidence of record reflects that the Veteran has 
degenerative joint disease of the left knee.  See VA 
examination reports dated in July 2002, December 2005, April 
2006, February 2007, and July 2008.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  The normal range of motion of the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

In the present case, on VA examination in July 2002, the 
Veteran had left knee flexion to 125 degrees.  There was full 
extension of the left knee.  Upon VA examination in December 
2005, the Veteran had left knee flexion to 140 degrees, with 
pain noted at 0 degrees, with no pain from 0 to 90 degrees.  
Extension was full.  There was no change in motion upon 
repeated and resisted testing of the left knee and no 
additional limitation was noted.  On VA examination in April 
2006, the Veteran had left knee flexion to 120 degrees, with 
pain noted at 120 degrees.  Extension was full.  There was no 
evidence of additional pain, fatigue, weakness, lack of 
endurance, or loss of coordination with repetitive movement.  
On QTC VA examination in February 2007, the Veteran had left 
knee flexion to 120 degrees, with pain noted at 120 degrees.  
Extension was full.  Joint function was additionally limited 
another 10 degrees by pain.  Finally, on QTC VA examination 
in July 2008, the Veteran had left knee flexion to 110 
degrees, with pain noted at 110 degrees.  Extension was full.  
Effusion and tenderness were objectively noted.

With respect to the Veteran's service-connected residuals of 
a left knee injury with tear of the anterior horn of the 
lateral meniscus, the range of motion findings detailed above 
do not support the next-higher 30 percent evaluation for 
either flexion or extension of either knee under Diagnostic 
Codes 5260 and 5261.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

In the present case, the Veteran complained of left knee pain 
during his VA examinations.  Objectively, there was pain with 
left knee flexion at the VA examinations from 2005 to 2008.  
Overall, the evidence does not indicate additional functional 
limitation such as to warrant an evaluation in excess of 20 
percent under Diagnostic Codes 5260 or 5261, as the pain did 
not cause limitation of flexion to 15 degrees, or limitation 
of extension to 20 degrees.  The several examination reports 
do not reflect any additional limitation of function due to 
weakness, incoordination and fatigability.  Hence, a higher 
rating is not warranted under Diagnostic Codes 5260 or 5261.

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application. There are no other relevant Code 
sections for consideration.

The Board has considered whether assignment of a separate 
rating is possible pursuant to VAOPGCPREC 9-2004.  That 
General Counsel opinion held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the Veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

The medical findings of record, as detailed previously, do 
not establish loss of both flexion and extension to a 
compensable degree.  Accordingly, a separate rating cannot be 
awarded under VAOPGCPREC 9-2004.

Precedent opinions of the VA's General Counsel have also held 
that dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Moreover, in 
VAOPGCPREC 9-98, it was held that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate prior to February 2, 2007.  
Although the Veteran has arthritis affecting the left knee, 
the claims file does not show evidence of limitation of 
flexion or extension that would meet the criteria for a zero 
percent rating under Codes 5260 or 5261.  Moreover, the left 
knee was clinically stable on VA examinations in December 
2005, April 2006 and even in July 2008.  Hence, separate 
ratings for arthritis and instability are not warranted 
throughout the rating period on appeal.

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the Veteran's service-connected 
residuals of a left knee injury with tear of the anterior 
horn of the lateral meniscus.  Moreover, the Board has 
considered whether staged ratings are appropriate, but finds 
no distinct time periods where the Veteran's symptoms warrant 
different ratings.  Hart, supra.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to the Veteran's service-connected left knee 
instability, since February 2, 2007 the Veteran has been 
assigned a 10 percent evaluation for this disability pursuant 
to Diagnostic Code 5257, after a February 2, 2007 VA 
examination report noted slight instability.  Under that code 
section, in order to be entitled to the next-higher 20 
percent rating, the evidence must demonstrate moderate 
impairment.

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight left knee impairment.  Indeed, upon VA 
examination in July 2008, the Veteran had normal stability of 
the left knee. 

Also of record are lay statements describing the Veteran's 
left knee instability.  In January 2002, the Veteran reported 
that his left knee gave way, and caused him to fall and hurt 
his back.  In February 2006, he stated that the left knee 
often locks.  At his February 2009 hearing, the Veteran 
testified that his left knee locked and caused him to fall 
and hurt his back.
 
It is determined that the pertinent evidence, as detailed 
above, fails to indicate a disability picture most nearly 
approximating the next-higher 20 percent rating under 
Diagnostic Code 5257 for moderate recurrent subluxation or 
lateral instability of the left knee.  The objective evidence 
available shows no more than mild instability of the left 
knee.  Moreover, the Board notes that an increase on the 
basis of limitation of motion due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, the evidence does not reflect that the left knee 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran is currently receiving SSA disability benefits, they 
were awarded to the Veteran based on multiple disabilities, 
not specifically based on a left knee disability.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

ORDER

A rating in excess of 20 percent for service-connected 
residuals of a left knee injury with a tear of the anterior 
horn of the lateral ligament is denied.

A rating in excess of 10 percent for service-connected left 
knee instability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for a back disability.  
The Veteran contends that his current back disability was 
either incurred in service or is due to his service-connected 
left knee disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  The Veteran has not been 
notified of the amendment.  

In this regard, the Board notes that prior to readjudicating 
the claim, the Veteran should be provided updated VCAA notice 
which includes notice of the recent amendments to 38 C.F.R. § 
3.310 (2008) (71 Fed. Reg. 52744 (2006)).  38 U.S.C.A. § 
5103A; Allen, supra.

A VA examination was performed in July 2002, and the examiner 
provided an opinion as to whether the Veteran's current back 
disability was caused by the service-connected left knee 
disability, but did not provide an opinion as to whether this 
disability was aggravated by his service-connected left knee 
disability.  

As such, the Board finds that the July 2002 examination 
report is inadequate, and that a remand is also required to 
obtain a clarifying medical opinion as to the relationship, 
if any, between the Veteran's service-connected left knee 
disability and his current back disability, to include 
whether there is any aggravation of a non-service-connected 
disability by a service-connected disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated VCAA 
notice regarding his claim for direct and 
secondary service connection for a back 
disability, including notice of the 
amendment to 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond

2.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected left 
knee disability and any current back 
disability.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the current back disability was 
caused by his service-connected left knee 
disability?

(b) Is it at least as likely as not that 
the Veteran's service-connected left knee 
disability aggravated his back disability?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of back disability 
present (i.e., a baseline) before the 
onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond. The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claim.  If the claim remains 
denied, the RO should issue an appropriate 
SSOC that includes citation to 38 C.F.R. § 
3.310 as well as Allen, supra, and provide 
the Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


